DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 

Claims 1-20 are pending.  Of these, claims 1 and 8 are independent.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-2, 7-9, 14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9-10, 14 and 18 of co-pending Application No. 16/664,970 (herein, “reference application”; with reference to the claims filed 10/28/2019). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claim(s) of the present application is/are either anticipated by, or would have been obvious over, the above identified claim(s) of the reference application, including the following claim(s):
1. A memory unit with a multi-bit input local computing cell (“a transpose cell” in claim 1 of the reference application) for a plurality of multi-bit convolutional neural network based computing-in-memory applications, which is controlled by a first word line and a second word line (“for multi-bit convolutional neural network based computing-in-memory applications, which is controlled by a first word line and a second word line” in claim 1 of the reference application), and the memory unit with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications comprising: 
at least one memory cell storing a weight, wherein the at least one memory cell is controlled by the first word line and comprises a local bit line transmitting the weight (“at least one memory cell storing a weight, wherein the at least one memory cell is controlled by the first word line and comprises a local bit line transmitting the weight” in claim 1 of the reference application); and the multi-bit input local computing cell connected to the at least one memory cell and receiving the weight via the local bit line (“a transpose cell connected to the at least one memory cell and receiving the weight via the local bit line” in claim 1 of the reference application), wherein the multi-bit input local computing cell comprises a plurality of input lines (“the transpose cell comprises at least one input bit line, at least one input bit line bar” in claim 1 of the reference application) and a plurality of output lines (“the transpose cell comprises … an output bit line and an output bit line bar” in claim 1 of the reference application), each of the input lines transmits a multi-bit input value (“each of the at least one input bit line and the at least one input bit line bar transmits at least one multi-bit input value” in claim 1 of the reference application), and the multi-bit input local computing cell is controlled by the second word line to generate a multi-bit output value on each of the output lines according to the multi-bit input value multiplied by the weight (“the transpose cell is controlled by the second word line to generate a multi-bit output value on each of the output bit line and the output bit line bar according to the at least one multi-bit input value multiplied by the weight” in claim 1 of the reference application).

2. The memory unit with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications of claim 1, wherein the at least one memory cell further comprises: a first node storing the weight; a second node storing an inverted weight opposite to the weight of the first node; a local bit line bar connected to the multi-bit input local computing cell and transmitting the inverted weight to the multi-bit input local computing cell; a first memory cell transistor connected to the first node, the local bit line and the first word line; a second memory cell transistor connected to the second node, the local bit line bar and the first word line; a first inverter located between the first node and the second node; and a second inverter connected to the first inverter (see claim 2 of the reference application).

7. The memory unit with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications of claim 1, wherein, the multi-bit input value is an analog signal (“the multi-bit input value is an analog signal” in claim 6 of the reference application) and is equal to one of four voltage levels (this would be obvious as being common and well known for an analog signal representing a two-bit value); each of the input lines is extended in a horizontal direction; and each of the output lines is extended in a vertical direction (“the input bit line and the input bit line bar are extended in a horizontal direction” and “the output bit line and the output bit line bar are extended in a vertical direction” in claim 6 of the reference application).

8. A memory array structure with a multi-bit input local computing cell (“a transpose cell” in claim 9 of the reference application) for a plurality of multi-bit convolutional neural network based computing-in-memory applications, which is controlled by a first word line and a second word line (“for multi-bit convolutional neural network based computing-in-memory applications, which is controlled by a first word line and a second word line” in claim 9 of the reference application), and the memory array structure with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications comprising: 
a plurality of memory units connected to each other via the first word line and the second word line (“a plurality of memory units connected to each other via the first word line and the second word line” in claim 9 of the reference application), wherein each of the memory units comprises: 
at least one memory cell storing a weight, wherein the at least one memory cell is controlled by the first word line and comprises a local bit line transmitting the weight (“at least one memory cell storing a weight, wherein the at least one memory cell is controlled by the first word line and comprises a local bit line transmitting the weight” in claim 9 of the reference application); and 
the multi-bit input local computing cell connected to the at least one memory cell and receiving the weight via the local bit line (“a transpose cell connected to the at least one memory cell and receiving the weight via the local bit line” in claim 9 of the reference application), wherein the multi-bit input local computing cell comprises a plurality of input lines (“the transpose cell comprises at least one input bit line, at least one input bit line bar” in claim 9 of the reference application) and a plurality of output lines (“the transpose cell comprises … an output bit line and an output bit line bar” in claim 9 of the reference application), each of the input lines transmits a multi-bit input value (“each of the at least one input bit line and the at least one input bit line bar transmits at least one multi-bit input value” in claim 9 of the reference application), and the multi-bit input local computing cell is controlled by the second word line to generate a multi-bit output value on each of the output lines according to the multi-bit input value multiplied by the weight (“the transpose cell is controlled by the second word line to generate a multi-bit output value on each of the output bit line and the output bit line bar according to the at least one multi-bit input value multiplied by the weight” in claim 9 of the reference application).

9. The memory array structure with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications of claim 8, wherein the at least one memory cell further comprises: a first node storing the weight; a second node storing an inverted weight opposite to the weight of the first node; a local bit line bar connected to the multi-bit input local computing cell and transmitting the inverted weight to the multi-bit input local computing cell; a first memory cell transistor connected to the first node, the local bit line and the first word line; a second memory cell transistor connected to the second node, the local bit line bar and the first word line; a first inverter located between the first node and the second node; and a second inverter connected to the first inverter (see claim 10 of the reference application).

14. The memory array structure with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications of claim 8, wherein, the multi-bit input value is an analog signal (“the multi-bit input value is an analog signal” in claim 14 of the reference application) and is equal to one of four voltage levels (this would be obvious as being common and well known for an analog signal representing a two-bit value); each of the input lines is extended in a horizontal direction; and each of the output lines is extended in a vertical direction (“the input bit line and the input bit line bar are extended in a horizontal direction” and “the output bit line and the output bit line bar are extended in a vertical direction” in claim 14 of the reference application).

16. A computing method of the memory array structure with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications of claim 8, which is controlled by the first word line and the second word line, and the computing method comprising: performing a voltage level applying step, wherein the voltage level applying step comprises applying a plurality of voltage levels to the first word line, the second word line, the weight and the input lines of each of the memory units, respectively; and performing a computing step, wherein the computing step comprises driving the multi-bit input local computing cell of each of the memory units to compute the voltage levels of the input lines and the weight so as to generate the multi-bit output value on each of the output lines according to the multi-bit input value multiplied by the weight (see claim 18 of the reference application).

-----------------------------------------------
Claims 1-2, 7-9, 14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-7, 9 and 15 of co-pending Application No. 16/985,205 (herein, “reference application”; with reference to the claims filed 8/4/2020). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claim(s) of the present application is/are either anticipated by, or would have been obvious over, the above identified claim(s) of the reference application, including the following claim(s):
1. A memory unit with a multi-bit input local computing cell (“a computational cell” in claim 1 of the reference application) for a plurality of multi-bit convolutional neural network based computing-in-memory applications, which is controlled by a first word line and a second word line (“for a plurality of multi-bit convolutional neural network based computing-in-memory applications …, which is controlled by a first word line, a second word line” in claim 1 of the reference application), and the memory unit with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications comprising: 
at least one memory cell storing a weight, wherein the at least one memory cell is controlled by the first word line and comprises a local bit line transmitting the weight (“at least one memory cell storing a weight, wherein the at least one memory cell is controlled by the first word line and comprises a local bit line transmitting the weight” in claim 1 of the reference application); and the multi-bit input local computing cell connected to the at least one memory cell and receiving the weight via the local bit line (“a computational cell connected to the at least one memory cell and receiving the weight via the local bit line” in claim 1 of the reference application), wherein the multi-bit input local computing cell comprises a plurality of input lines (“the computational cell comprises an input bit line, an input bit line bar” in claim 1 of the reference application) and a plurality of output lines (“the computational cell comprises … an output bit line and an output bit line bar” in claim 1 of the reference application), each of the input lines transmits a multi-bit input value (“each of the input bit line and the input bit line bar transmits a multi-bit input value” in claim 1 of the reference application), and the multi-bit input local computing cell is controlled by the second word line to generate a multi-bit output value on each of the output lines according to the multi-bit input value multiplied by the weight (“the computational cell is controlled by the second word line … to generate a multi-bit output value on each of the output bit line and the output bit line bar according to the multi-bit input value multiplied by the weight” in claim 1 of the reference application).

2. The memory unit with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications of claim 1, wherein the at least one memory cell further comprises: a first node storing the weight; a second node storing an inverted weight opposite to the weight of the first node; a local bit line bar connected to the multi-bit input local computing cell and transmitting the inverted weight to the multi-bit input local computing cell; a first memory cell transistor connected to the first node, the local bit line and the first word line; a second memory cell transistor connected to the second node, the local bit line bar and the first word line; a first inverter located between the first node and the second node; and a second inverter connected to the first inverter (see claim 2 of the reference application).

7. The memory unit with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications of claim 1, wherein, the multi-bit input value is an analog signal (“the multi-bit input value is an analog signal” in claim 4 of the reference application) and is equal to one of four voltage levels (this would be obvious as being common and well known for an analog signal representing a two-bit value); each of the input lines is extended in a horizontal direction; and each of the output lines is extended in a vertical direction (“the input bit line and the input bit line bar are extended in a horizontal direction” and “the output bit line and the output bit line bar are extended in a vertical direction” in claim 4 of the reference application).

8. A memory array structure with a multi-bit input local computing cell (“a computational cell” in claim 6 of the reference application) for a plurality of multi-bit convolutional neural network based computing-in-memory applications, which is controlled by a first word line and a second word line (“for a plurality of multi-bit convolutional neural network based computing-in-memory applications …, which is controlled by a first word line, a second word line” in claim 6 of the reference application), and the memory array structure with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications comprising: 
a plurality of memory units connected to each other via the first word line and the second word line (“a plurality of memory units connected to each other via the first word line and the second word line” in claim 6 of the reference application), wherein each of the memory units comprises: 
at least one memory cell storing a weight, wherein the at least one memory cell is controlled by the first word line and comprises a local bit line transmitting the weight (“at least one memory cell storing a weight, wherein the at least one memory cell is controlled by the first word line and comprises a local bit line transmitting the weight” in claim 6 of the reference application); and the multi-bit input local computing cell connected to the at least one memory cell and receiving the weight via the local bit line (“a computational cell connected to the at least one memory cell and receiving the weight via the local bit line” in claim 6 of the reference application), wherein the multi-bit input local computing cell comprises a plurality of input lines (“the computational cell comprises an input bit line, an input bit line bar” in claim 6 of the reference application) and a plurality of output lines (“the computational cell comprises … an output bit line and an output bit line bar” in claim 6 of the reference application), each of the input lines transmits a multi-bit input value (“each of the input bit line and the input bit line bar transmits a multi-bit input value” in claim 6 of the reference application), and the multi-bit input local computing cell is controlled by the second word line to generate a multi-bit output value on each of the output lines according to the multi-bit input value multiplied by the weight (“the computational cell is controlled by the second word line … to generate a multi-bit output value on each of the output bit line and the output bit line bar according to the multi-bit input value multiplied by the weight” in claim 6 of the reference application).

9. The memory array structure with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications of claim 8, wherein the at least one memory cell further comprises: a first node storing the weight; a second node storing an inverted weight opposite to the weight of the first node; a local bit line bar connected to the multi-bit input local computing cell and transmitting the inverted weight to the multi-bit input local computing cell; a first memory cell transistor connected to the first node, the local bit line and the first word line; a second memory cell transistor connected to the second node, the local bit line bar and the first word line; a first inverter located between the first node and the second node; and a second inverter connected to the first inverter (see claim 7 of the reference application).

14. The memory array structure with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications of claim 8, wherein, the multi-bit input value is an analog signal (“the multi-bit input value is an analog signal” in claim 9 of the reference application) and is equal to one of four voltage levels (this would be obvious as being common and well known for an analog signal representing a two-bit value); each of the input lines is extended in a horizontal direction; and each of the output lines is extended in a vertical direction (“the input bit line and the input bit line bar are extended in a horizontal direction” and “the output bit line and the output bit line bar are extended in a vertical direction” in claim 9 of the reference application).

16. A computing method of the memory array structure with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications of claim 8, which is controlled by the first word line and the second word line, and the computing method comprising: performing a voltage level applying step, wherein the voltage level applying step comprises applying a plurality of voltage levels to the first word line, the second word line, the weight and the input lines of each of the memory units, respectively; and performing a computing step, wherein the computing step comprises driving the multi-bit input local computing cell of each of the memory units to compute the voltage levels of the input lines and the weight so as to generate the multi-bit output value on each of the output lines according to the multi-bit input value multiplied by the weight (see claim 15 of the reference application).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0046928 A1 (“RAMARAJU”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claims 1 and 8, RAMARAJU discloses a memory array structure (e.g., including 900 in Fig. 9, as applied to the array including 1001, 1002 in Fig. 10 and in Fig. 7) with a multi-bit input local computing cell (e.g., including 930, 940, 950, 960 in Fig. 9) for a plurality of multi-bit convolutional neural network based computing-in-memory applications (this preamble statement is deemed to recite merely an intended purpose or use that does not further limit structurally; see MPEP 2111.02 II), which is controlled by a first word line (e.g., WWL in Fig. 9) and a second word line (e.g., CWL in Fig. 9), and the memory array structure with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications comprising: 
a plurality of memory units (e.g., including 900 in Fig. 9, as applied to 1001, 1002 in Fig. 10) connected to each other via the first word line (WWL in Fig. 9, with reference to 1001, 1002 in Fig. 10) and the second word line (CWL in Fig. 9, with reference to 1001, 1002 in Fig. 10), wherein each of the memory units (e.g., 900 in Fig. 9) comprises: 
at least one memory cell (e.g., including 901 in Fig. 9) storing a weight (e.g., within 901), wherein the at least one memory cell (901) is controlled by the first word line (WWL) and comprises a local bit line transmitting the weight (e.g., associated with DATA/ DATAB); and 
the multi-bit input local computing cell (including 930, 940, 950, 960 in Fig. 9) connected to the at least one memory cell (via DATA/ DATAB) and receiving the weight via the local bit line (associated with DATA/ DATAB), wherein the multi-bit input local computing cell (including 930, 940, 950, 960 in Fig. 9) comprises a plurality of input lines (e.g., 971, 972, 974, 976, 977) and a plurality of output lines (e.g., 973, 975, 978, 979 in Fig. 9), each of the input lines transmits a multi-bit input value (e.g., a sequence of bits associated with of each of 971, 972, 974, 976, 977; also, a value of multiple bits associated with 971, 972, 974, 976, 977), and the multi-bit input local computing cell (including 930, 940, 950, 960 in Fig. 9) is controlled by the second word line (CWL) to generate a multi-bit output value on each of the output lines (e.g., a sequence of bits associated with each of 973, 975, 978, 979 in Fig. 9; also, a value of multiple bits associated with 973, 975, 978, 979) according to the multi-bit input value (a sequence of bits associated with of each of 971, 972, 974, 976, 977; also, a value of multiple bits associated with 971, 972, 974, 976, 977) multiplied by the weight (from 901, via DATA/ DATAB).

Regarding claims 2 and 9, RAMARAJU discloses the memory unit and the memory array structure with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications of claims 1 and 8, wherein the at least one memory cell further comprises: 
a first node storing the weight (e.g., associated with DATA in Fig. 9); 
a second node storing an inverted weight opposite to the weight of the first node (e.g., associated with DATAB); 
a local bit line bar (associated with DATAB) connected to the multi-bit input local computing cell (including 930, 940, 950, 960) and transmitting the inverted weight to the multi-bit input local computing cell (via DATAB); 
a first memory cell transistor (e.g., 910) connected to the first node (the DATA node), the local bit line (the DATA line) and the first word line (WWL); 
a second memory cell transistor (e.g., 920) connected to the second node (the DATAB node), the local bit line bar (the DATAB line) and the first word line (WWL); 
a first inverter (e.g., 902) located between the first node and the second node (between the DATA node and the DATAB node); and 
a second inverter (e.g., 903) connected to the first inverter (902).

Regarding claim 15, RAMARAJU discloses the memory array structure with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications of claim 8, further comprising: 
a header unit (e.g., 1020 in Fig. 10) connected to the multi-bit input local computing cell (including 930, 940, 950, 960 in Fig. 9, as applied to 1001, 1002 in Fig. 10), wherein the header unit comprises a plurality of header cells (e.g., associated with the columns within 1020 in Fig. 10) connected to the output lines, respectively (e.g., the output lines from 1001 in Fig. 10, with reference to Fig. 9), and each of the header cells (e.g., each column within 1020 in Fig. 10) comprises: 
a header transistor (e.g., each transistor coupled to 1021 in Fig. 10) connected to a header supply voltage (e.g., the supply voltage for each transistor coupled to 1021) and an enable signal (e.g., 1021), wherein the header transistor is controlled by the enable signal (each transistor is controlled by 1021); and 
a header resistance connected between the header transistor and one of the output lines of the multi-bit input local computing cell (e.g., a parasitic intrinsic line/ contact resistance between each output from 1001 in Fig. 10 and a respective transistor within 1020 coupled to 1021).

Regarding claim 16, RAMARAJU discloses a computing method of the memory array structure with the multi-bit input local computing cell for the multi-bit convolutional neural network based computing-in-memory applications of claim 8, which is controlled by the first word line (WWL in Fig. 9) and the second word line (CWL), and the computing method comprising: 
performing a voltage level applying step, wherein the voltage level applying step comprises applying a plurality of voltage levels to the first word line, the second word line, the weight and the input lines of each of the memory units, respectively (e.g., applying voltage levels associated WWL, CWL, DATA/ DATAB and 971, 972, 974, 976, 977 in Fig. 9); and 
performing a computing step, wherein the computing step comprises driving the multi-bit input local computing cell of each of the memory units to compute the voltage levels of the input lines and the weight so as to generate the multi-bit output value on each of the output lines according to the multi-bit input value multiplied by the weight (e.g., generate a sequence of bits associated with 973, 975, 978, 979 in Fig. 9 according to a sequence of bits associated with 971, 972, 974, 976, 977 and a weight associated with DATA/ DATAB; also, generate a value of multiple bits associated with 973, 975, 978, 979 in Fig. 9 according a value of multiple bits associated with 971, 972, 974, 976, 977 and a weight associated with DATA/ DATAB).


Allowable Subject Matter
Claims 3-6, 10-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 10 and 17 (and respective dependent claims 4-6, 11-13 and 18-20), the prior arts of record do not disclose or suggest the combination of all the limitations in each of the claims and respective base claims 1 and 8, including the combination of:  
the multi-bit input local computing cell further comprises: a first local computing cell transistor connected to the second word line, the local bit line and the first output bit line; a second local computing cell transistor connected to the second word line, a local bit line bar and the first output bit line bar; a third local computing cell transistor connected to the local bit line, the first input line and the first output bit line; and a fourth local computing cell transistor connected to the local bit line, the second input line and the first output bit line bar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824